Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the 35 USC § 103 rejections have been fully considered but are not persuasive. Applicant’s arguments are related to newly amended claim language which have been fully addressed in the rejections recited below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 1-4 and 8-11, and 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beer-Gingold et al. (United States Patent Publication 20140204103) in view of Dougall et al. (United States Patent Publication 20030093485).
As per claim 1, Beer-Gingold teaches the invention substantially as claimed including a non-transitory computer-readable medium storing: 
	a first software component comprising: 
	an input interface ([0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished) configured to receive, from a controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0039], The task scheduler controller unit 24 of the task scheduling device 12 may comprise an input queue and the task scheduling device 12 may comprise… an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20), an indication to execute the first software component ([0026], Assigning a task to a processing unit may refer to allocating the processing resource, i.e. the processing unit and input and output buffer to the assigned task and the data to be processed; and [0042], The task scheduling device and one or more variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0038], The task data may comprise real-time task data and the task scheduling device 12 may be arranged to receive and schedule one or more real-time tasks. For example, a video processing system may be arranged to receive video streams or support live video communication over a communication network. Other real-time environments may, for example, be mobile devices for automatic control, for example, in robotics. Real-time tasks may be characterized by operational deadlines from event to system response); 
	first instructions that, when executed by one or more processors ([0003], data processing system contains one or more processing devices), cause the one or more processors to: 
	execute the first software component based at least in part on the one or more variables ([0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], A processing flow of tasks defined in a task parameter table may be, for example, a and responsive to receiving the indication ([0030], the task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data ; and [0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process); 
	receive a product of the execution of the first software component ([0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices);                                                                                                                                                                                                                                    
	an output interface configured to output the product to the controller ([0032], The task status event may be signaled to the task scheduling device 12;[0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices); 
	and 
	the controller comprising second instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
	control values of the one or more variables provided to the input interface, ([0030], each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data; and [0055], A second controller unit 142, which may, for example, be a RISC device, may be arranged to configure task parameters for a certain task and release it to an arbitrating unit (not shown). The arbitrating unit may release a task, which may be considered a primary task, to the task scheduler controller unit 110 (TSC)); 
	receive the product from the output interface ([0033], The task scheduling device 12 may be arranged to analyse task status conditions for repeating processing of the same task, and may, for example, assign the same task to the same or another processing unit 16, 18, 20. Additionally or alternatively, the task scheduling device 12 may be arranged to analyse task status conditions for processing tasks sharing data buffers with the finished task. The task scheduling device 12 may be arranged to assign another task to the same processing unit; [0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further ; and 
	publish, to a second controller controlling execution of a second software component, a message including the product, wherein the product is to be used as input to the second software component ([0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing).

	Beer-Gingold fails to specifically teach, wherein the product represents an output value based on a transformation of the one or more variables by the first software component; and the controller comprising second instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: …control a time at which the first software component executes based at least in part on transmitting the indication to the input interface.
	However,  Dougall teaches, wherein the product represents an output value based on a transformation of the one or more variables by the first software component ([0103], the operator can enter or modify the following program information parameters: …an expiration date 715-12, a launch command 715-13, and primary and secondary images 715-14 and 715-15. The program inspector pane 715 also displays status 715-3, active jobs 715-4 (number of jobs in which this program is currently scheduled), program size 715-5 (total number of bytes of all files to be transferred for this program), file count 715-6 (total number of files to be transferred for ; and
	the controller comprising second instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: …
	control a time at which the first software component executes based at least in part on transmitting the indication to the input interface ([0027], A job is scheduled for execution at a scheduled time. Each job specifies one or more specific programs to be transmitted on a specific channel at a specific time… the primary control node issues one or more messages to the one assistant control node for causing the assistant control node to execute the job. A designated control node executes the job by, at the scheduled time of the job, communicating at least one program of the job, via the particular channel of the job, to one or more recipient nodes; [0116], the operator can specify or modify the following properties of a job: the name of the job 714-1,…time 714-3 of the job…whether or not the job is recurring (i.e., is this a one time job or a job to be repeated at some interval) 714-6, …If recurring is selected, the operator can specify the interval of recurrence for the job 714-7, the schedule interval 714-8 ; and [0120], The controller determines each scheduled time at which a job is to be executed based on the job start time, job stop time, recurrence, interval and schedule interval information 714-2, 714-3, 714-6, 714-7 and 714-8 of the job. The controller 350, 360 or 370 sets appropriate timers for triggering the execution of the job at the correct specified times).
	
	Beer-Gingold and Dougall  are analogous because they are both related to tasks scheduling. Beer-Gingold teaches scheduling tasks based on various input and flow parameters (Abstract, task scheduling device arranged to schedule a plurality of tasks; and a plurality of processing units, …for each assigned task, to provide to the task scheduling device at least a task status event which indicates when an execution of the assigned task is finished; wherein the task scheduling device comprises a task scheduler controller unit arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with one or more previously assigned tasks; and [0030], The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows).  Dougall also teaches a method of scheduling tasks based on various parameters. (Abstract, A system is provided for controlling the transmission of best-effort filed data or programs on channels from one of plural controllers to one or more client nodes; and [0120], controller 350, 360 or 370 executes a job as follows. The controller determines each scheduled time at which a job is to be executed based on the job start time, job stop time, recurrence, interval and schedule interval information 714-2, 714-3, 714-6, 714-7 and 714-8 of the job. The controller 350, 360 or 370 sets appropriate timers for triggering the execution of the job at the correct specified times). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Beer-Gingold would be modified with the timing mechanisms used  Dougall to control the time at which jobs are scheduled in order to accomplish task scheduling. The combination of Beer-Gingold with the known techniques of Dougall would yield predictable results. Therefore, it would have been obvious to combine the teachings of Beer-Gingold and Dougall.

As per claim 2, Beer-Gingold teaches, further comprising third instructions that, when executed by the one or more processors, cause the one or more processors to: 
	exchange the first software component for a third software component, wherein the third software component comprises the input interface and the output interface ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data). 

As per claim 3, Beer-Gingold teaches, wherein the second instructions, when executed by the one or more processors, further cause the one or more processors to: 
	provide, as input via the input interface, at least one of a clock signal, sensor data received from a sensor of an autonomous vehicle ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor), or non-deterministic values usable by the first software component to execute.

As per claim 4, Beer-Gingold teaches, wherein the second instructions, when executed by the one or more processors or one or more second processors, further cause the one or more processors to:
	 receive, from an upstream controller associated with a third software component, a second message that comprises a second product of the third software component ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70. Another task iteration may follow, using task output queue 72 and processing unit 56. Other tasks belonging to other processing flows may be scheduled any time after or in between scheduling of the described tasks); and 
	provide, as input via the input interface, the second product as one of the one or more variables
As per claim 8, Beer-Gingold teaches the invention substantially as claimed including, a system comprising: 
	one or more processors ([0003], data processing system contains one or more processing devices); 
	memory storing: 
	a first component comprising: 
	instructions executable by a computing device, the instructions generating a product used, at least in part, by the computing device to control operation of at least one of a machine control apparatus ([0032], The task status event may be signaled to the task scheduling device 12; [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks; [0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices); and 
	an interface that comprises: 
		a first input interface configured to receive one or more variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0038], The task data may 
		a second input interface that receives an indication to execute the instructions ([0026], Assigning a task to a processing unit may refer to allocating the processing resource, i.e. the processing unit and input and output buffer to the assigned task and the data to be processed; and [0042], The task scheduling device 12 may comprise a plurality of task output queues…each connectable to a corresponding one of the plurality of processing units …The task scheduler controller unit 24 may be arranged to assign one or more of the plurality of tasks to the corresponding one of the processing units…arranged to execute the assigned task by inserting the one or more of the plurality of tasks into one or more of the task output queues); and
	a first output interface that outputs the product, based at least in part on receiving the indication ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data); and 
	a first controller associated with the first component ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the and comprising first instructions that, when executed by the one or more processors, cause the one or more processors to: 
	control, via the first input interface, an order in which the one or more variables are provided to the first input interface ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow; and [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for inserting the entry in the input queue at a position reflecting its priority of processing; [0043], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to an availability information of the corresponding processing unit. The availability information may be comprised in or derived from the task status events signaled by the particular processing unit; and [0045], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, …Within each task output queue 
	control, via the second input interface, when the indication is sent to the second input interface, causing the first component to execute ([0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished; and [0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain); 
	receive, via the first output interface, the product ([0032], The task status event may be signaled to the task scheduling device 12; [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices); 
	publish, to one or more downstream controllers, a message that comprises the product ([0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing).

	Beer-Gingold fails to specifically teach, wherein the product represents an output value based on a transformation of the one or more variables by the first component; and publish, to one or more downstream controllers, a message that comprises the product …a time at which the product was received at the first controller. 
	However, Dougall  teaches, wherein the product represents an output value based on a transformation of the one or more variables by the first component; and publish, to one or more downstream controllers, a message that comprises the product …a time at which the product was received at the first controller ([0103], the operator can enter or modify the following program information parameters: …an expiration date 715-12, a launch command 715-13, and primary and secondary images 715-14 and 715-15. The program inspector pane 715 also displays status 715-3, active jobs 715-4 (number of jobs in which this program is currently scheduled), program size 715-5 (total number of bytes of all files to be transferred for this program), file count 715-6 (total number of files to be transferred for this program) and type information 715-7 (standard file or web site). As …the program is scheduled in a job, these parameters are automatically updated by the data network 302); and 
	publish, to one or more downstream controllers, a message that comprises the product …a time at which the product was received at the first controller ([0034], the program file data is carried sequence of one or more packets where each packet of the sequence is transferred in a signal from a source node (such as a controller node) to recipient node (such as a client node) … The sequence of packets includes a payload containing one or more data triplets; [0035], the value of a triplet can indicate one of: … the last write time of the file; and [0121], the controller 350, 360 or 370 causes its respective queue module 354, 364 or 374 or web 
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 9, Beer-Gingold teaches, wherein: 
	the first controller is an online controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows); 
	the first instructions, when executed by the one or more processors, further cause the one or more processors to:
	store, in a log file, an order of events at the interface relative to one or more events at another component ([0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority identifier, which may, for example, be used by the arbitrating unit 28 for the events comprising at least one of: 
		providing the one or more variables to the first input interface ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers), 
		causing the first component to execute via the second input interface, or receiving an output from the first component via the first output interface ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks).

As per claim 10, Beer-Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to store, in the log file, at least one of sensor data received from a sensor on an autonomous vehicle ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; [0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task , non-deterministic data consumed by the first component ([0032], The task status event may be signaled to the task scheduling device 12; and [0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data), or diagnostic information regarding execution of the first component.

As per claim 11, Beer-Gingold teaches, wherein: 
	the first controller is a reproducing controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows);
	 the first instructions, when executed by the one or more processors, further cause the one or more processors to: 
receive a log file that comprises a sequence of events at one or more components ([0030], flow chain buffer unit 22 arranged to store one or more task parameter tables defining one or more processing flows of one or more of the plurality of tasks and one or more associated flow chains an each of the flow chains may comprise one or more of the plurality of processing units. The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], a flow chain buffer unit 22 may, for example, be a shared memory buffer containing a linked list. The task scheduling device may manage execution of one or several processing flows according to the linked list. A flow chain may comprise one or more of the plurality of processing units 16, 18, 20, i.e., a flow chain may comprise information, how to execute a processing flow of tasks using one or more of the processing units of the data processing system 10), the sequence of events defining an order in which the events occurred as the one or more components were executed previously ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with one or more previously assigned tasks; [0031], The task scheduling device may manage execution of one or several processing flows according to the linked list. A flow chain may comprise one or more of the plurality of processing units 16, 18, 20, i.e., a flow chain may comprise information, how to execute a processing flow of tasks using one or more of the processing units of the data processing system 10); 
prevent the first component from at least one of receiving the one or more variables or executing based at least in part on determining that providing the one or more variables or causing the first component to execute would disrupt the sequence ([0027], A task scheduling device 12 may be arranged to receive tasks and to decide which task to be assigned when; and [0059], Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device); and 
	at least one of provide the one or more variables ([0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0032], The processing units 16, 18, 20 may be connected to the task scheduling device 12 and may receive the tasks to process and generate a task status event which indicates when an execution of the task is finished), cause the first component to execute, or publish the message based at least in part on the sequence
As per claim 14, Beer-Gingold teaches the invention substantially as claimed including a method comprising: 
	controlling, by a first controller, values of one or more variables provided to an input interface associated with a first software component ([0030], each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; and [0031], A processing flow of tasks defined in a task parameter table may be, for example, a linked list or other source of information defining dependencies between and required consecutiveness of tasks when processing a set of data; and [0055], A second controller unit 142, which may, for example, be a RISC device, may be arranged to configure task parameters for a certain task and release it to an arbitrating unit (not shown). The arbitrating unit may release a task, which may be considered a primary task, to the task scheduler controller unit 110 (TSC)); 
	determining, by the first controller, a time at which to cause the first software component to execute based at least in part on at least one of receiving a message ([0024], provide to the task scheduling device 12 at least a task status event which indicates when an execution of the assigned task is finished; and [0027], task scheduling device 12 may be arranged to receive tasks and to decide which task to be assigned when and to which of the processing units 16, 18, 20), a specified period, a sequence of events, or a horizon time; 
	causing, at the time and by the first controller, the first software component to execute([0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or , execution of the first software component being based at least in part on the one or more variables ([0038], The task data may comprise real-time task data and the task scheduling device 12 may be arranged to receive and schedule one or more real-time tasks. For example, a video processing system may be arranged to receive video streams or support live video communication over a communication network. Other real-time environments may, for example, be mobile devices for automatic control, for example, in robotics. Real-time tasks may be characterized by operational deadlines from event to system response); 
	receiving, at the first controller and from the first software component, a first output of the execution ([0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing; and [0076], When executing the computer program, the computer system processes information according to the computer program and produces resultant output information via I/O devices); and 
	publishing, to one or more subscribers and by the first controller, a first message comprising the first output ([0032], The task status event may be signaled to the task scheduling device 12; [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, be a processing device or logic circuit connected to assign tasks, in response to corresponding processing flows and to receiving the task status events associated with one or more previously assigned tasks; and [0047], an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a 

	Beer-Gingold fails to specifically teach, wherein the first output is based on a transformation of the one or more variables by the first software component; and publishing …at least one of a period of time before the first controller will cause the first software component to execute again or a generation time indicating when the first output was received at the first controller or generated by the first software component. 
	However, Dougall teaches, wherein the first output is based on a transformation of the one or more variables by the first software component ([0103], the operator can enter or modify the following program information parameters: …an expiration date 715-12, a launch command 715-13, and primary and secondary images 715-14 and 715-15. The program inspector pane 715 also displays status 715-3, active jobs 715-4 (number of jobs in which this program is currently scheduled), program size 715-5 (total number of bytes of all files to be transferred for this program), file count 715-6 (total number of files to be transferred for this program) and type information 715-7 (standard file or web site). As …the program is scheduled in a job, these parameters are automatically updated by the data network 302); and 
	publishing …at least one of a period of time before the first controller will cause the first software component to execute again or a generation time indicating when the first output was received at the first controller or generated by the first software component ([0103], the operator can enter or modify the following program information parameters: …an expiration date 715-12, a launch command 715-13, and primary and secondary images 715-14 and 715-15. The program inspector pane 715 also displays status 715-3, active jobs 715-4 . 
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 16, Beer-Gingold teaches, wherein the first software component comprises first processor-executable instructions and the method further comprising: 
	replacing the first software component with a second software component such that the input interface provides the one or more variables to the second software component and the second software component is caused to execute at the time by the controller and wherein a second output of execution of the second software component is received via an output interface associated with the first software component ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data), 
	wherein the second software component comprises second processor executable instructions ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple task).

As per claim 17, Beer-Gingold teaches, further comprising: 
	receiving, at a second controller associated with a second software component ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54; and [0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device), the first message ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler 
	determining, by the second controller, a first time at which to provide the first message to the second software component based at least in part on a sequence of events ([0027], task scheduling device 12 may be arranged to receive tasks and to decide which task to be assigned when and to which of the processing units 16, 18, 20 ; and [0045], assign a task from a connected task output queue 30, 32, 34 to a corresponding processing unit 16, 18, 20 in response to a priority of the task, …Within each task output queue 30, 32, 34, the queue control unit 36, 38, 40 may select the next task to be run in the connected processing unit 16, 18, 20 with respect to a task priority. The priority associated with the task may be adapted dynamically, for example, in response to an availability of the shared memory buffer, a waiting time in the task output queue or a static priority of the processing flow the task belongs to); 
	determining, by the second controller ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54; and [0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device), a second time at which to cause the second software component to execute, based at least in part on the sequence of events ([0059], 
	providing, at the first time  and by the second controller, the first message to the second software component ([0059], Flow parameters may be adjusted on an inter-frame basis… and the second controller unit may be arranged to select the next frame to send to the task processing device); 
	causing, at the second time and by the second controller, the second software component to execute one or more times ([0059], the second controller unit may be arranged to select the next frame to send to the task processing device; [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run; and [0061] Intra-page level scheduling and processing may be applied to pages 148 of a frame and may be performed by dedicated acceleration engines or other processing units of the data processing system); 
	receiving, at the first controller and from the second software component, a second output of execution of the second software component ([0047], Shared memory may be memory that may be accessed by multiple processing units 16, 18, 20 executing multiple tasks, for example to provide communication among them or to avoid redundant copies. For example, an output buffer of a first task executed by a first processing unit 16 may be changed into an input buffer of a second task executed by a second processing unit 18 that may receive the processing result of the first processing unit 16 as input for further processing, without copying or moving the data ; and [0062], data may be passed between tasks executed by processing units of the flow chain through shared buffers); and 
publishing, to one or more second subscribers and by the second controller, a second message comprising the second output ([0039], an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20; [0047], The internal memory shared buffers between different tasks may reduce the memory load and the need to access external memory devices for intermediate results; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows. The second controller unit may also be arranged to terminate processing flows).

	Beer-Gingold fails to specifically teach, publishing, to one or more second subscribers and by the second controller….at least one of a second horizon time or a second generation time indicating when the second output was received at the second controller or a discrete execution of the second software component that generated the second output. 
	However, Dougall teaches, publishing, to one or more second subscribers and by the second controller….at least one of a second horizon time or a second generation time indicating when the second output was received at the second controller or a discrete execution of the second software component that generated the second output ([0112], The operator can likewise drag the time line in the opposite direction to once again expand the space between interval markings 706-4, including changing the scale of the intervals when too few interval markings 706-4 are shown in the time window;  [0118], As the operator console 330 
	The same motivation used in the rejection of claim 14 is applicable to the instant claim.

As per claim 18, Beer-Gingold teaches, wherein determining the time comprises: 	determining that the first software component should execute before or after another event at a different controller ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain, which may be the same or a different one of the plurality of processing units 16, 18, 20; and [0054], Task scheduling may, for example, be initiated by the task scheduler controller unit 110 or an external processing device, or the task scheduling device 92 may comprise a second controller unit 142 arranged to initiate the one or more processing flows), the another event at the different controller specified by a second message received at the first controller from an upstream controller or based at least in part on the sequence of events ([0034], the received task status event may allow the task scheduling device 12 to proceed with the flow processing of the data processed by the previously finished task, i.e. assign a subsequent task of the processing flow to a suitable subsequent processing unit of the associated flow chain, which may be the same or a different one of the plurality of processing units 16, 18, 20).

As per claim 19, Dougall teaches, further comprising determining a duration for which to allow the first software component to execute ([0111], The operator can click the left and right arrows 706-1 or 706-2 to move the displayed time window of the time line earlier or later in time. A wedge shaped time indicator 706-3 can be displayed or removed to show the current time, when the time window selected by the operator includes the current time; [0112], The time line includes interval markings 706-4 delineating equal intervals in time. The entire time period of the time window displayed by the time line is the sum of the times of the displayed time intervals; Claim 9, a time line comprising:…a total duration in time being the sum of the time intervals; and [0120], The controller determines each scheduled time at which a job is to be executed based on the … job stop time); and 
	preventing the first software component from executing before the time and once the duration expires ([0021], the time at which each piece of digital information is inputted to or removed from the buffer) is strictly controlled;[0103], the operator can enter or modify the following program information parameters: the name of the program … an expiration date 715-12, …As files are added to a program, or the program is scheduled in a job, these parameters are automatically updated by the data network 302;[0105], The expiry field 715-10 specifies the time after receipt of a unique version of the files of the programs at which the files will be treated as 

As per claim 20, Beer-Gingold teaches, further comprising: 
	processing sensor data through the first software component based at least in part on providing, as input via the input interface, the sensor data as one of the one or more variables ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor); and 
	determining the time based at least in part on determining, based at least in part on a log file, the sequence of events relative to one or more events at least one of the first software component or one or more other components ([0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0039], Each task having an entry in the input queue of the task wherein the one or more events are indicated by one or more messaged received at the first controller from one or more other controllers associated with the one or more other components ([0051], a task status event may be sent to an arbitrating unit 66, which may add a next task of the processing flow to the task scheduler controller input queue 62. The task scheduler controller unit may assign the next task to task output queue 68 for processing by processing unit 54. After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70. Another task iteration may follow, using task output queue 72 and processing unit 56. Other tasks belonging to other processing flows may be scheduled any time after or in between scheduling of the described tasks).

As per claim 21, Dougall teaches, wherein the controller determines the time based at least in part on receiving a horizon time form the second controller controlling execution of the second software component ( [0118], As the operator console 330 makes any of the above .

	Claims 5-7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beer-Gingold-Dougall as applied to claims 1, 8, and 14 and in further view Lu et al. (United States Patent Publication 20190268601).
As per claim 5, Beer-Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to: 
	serialize, as a keyframe, an internal state of the first software component ([0059], A scheduling of frames, i.e. deciding which frame to assign next to the task scheduling device of a data processing system, may be performed by a second controller unit, such as a microcontroller or RISC processor. Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively; and [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, and 
	wherein the output interface is configured to output the keyframe to the controller ([0024], The task scheduling device 12 comprises a task scheduler controller unit 24 arranged to assign one or more of the plurality of tasks, each to a corresponding one of the processing units 16, 18, 20 being adapted to execute the assigned task, in response to receiving one or more of the task status events associated with one or more previously assigned tasks; [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run; and [0061], Intra-page level scheduling and processing may be applied to pages 148 of a frame and may be performed by dedicated acceleration engines or other processing units of the data processing system).
	
	Beer-Gingold does not specifically mention a keyframe; however, it would have been obvious to one of ordinary skill before the effective date of the claimed invention to include this step because Beer-Gingold teaches compression/decompression of I frames ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) which in can be interchangeable with keyframes as shown in the Lu reference ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the second predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
	Lu also teaches, serialize, as a keyframe, an internal state of the first software component ([0020], the dynamic video content can be encoded using a second predictive coding structure different from the first predictive coding structure. For example, in the second predictive coding structure, predicted frames can be reference frames and/or multiple key frames can be used (e.g., transmitted on a periodic basis).

	The combination of Beer-Gingold-Dougall and Lu are analogous because they are each related to tasks scheduling. Beer-Gingold and Dougall teach scheduling tasks based on various input and flow parameters. Lu teaches a method of scheduling streaming video content using encoding and decoding of keyframes. (Abstract, Techniques are described for streaming video content between computing devices. For example, a computing device can stream encoded video content to one or more receiving devices. The computing device can detect whether video content to be encoded is static content or dynamic content and switch the coding structure accordingly; and [0021], sending device encodes video content and transmits the encoded video content as a stream of video frames, as streaming video, to one or more receiving devices for decoding and display). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of the combination  Beer-Gingold-Dougall would be modified with the encoding/decoding mechanism 

As per claim 6, Beer-Gingold teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to serialize the internal state at least one of periodically ([0050], The task iteration may be enabled by the task scheduler controller unit having an input queue 62; [0051], After completion of the task and generation of the corresponding task status event, the arbitrating unit 66 may iteratively add the next task of the processing flow to the task scheduler controller input queue 62, which may then be added to a task output queue 70. The task may then be allocated to processing unit 58 of the two processing units 58, 61 connected to the task output queue 70; [0059], A scheduling of frames, i.e. deciding which frame to assign next to the task scheduling device of a data processing system, may be performed by a second controller unit, such as a microcontroller or RISC processor. Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively; and [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) 

	Beer-Gingold fails to specifically teach, or based at least in part on determining that a degree of change of the internal state meets or exceeds a threshold degree of change.
	However, Lu teaches, or based at least in part on determining that a degree of change of the internal state meets or exceeds a threshold degree of change (Lu, [0006], In some  If the video content is determined to be dynamic video content, then the dynamic video content can be encoded using a second predictive coding structure different from the first predictive coding structure; and [0037], if there is no change, or little change, to the content of two or more consecutive video frames, then the video content can be determined to be static content. In some implementations, the amount of change is calculated based on the difference in pixel values (e.g., RGB or YUV pixel values) between the video frames and comparing the difference to a threshold value. If the difference is less than the threshold value, then the content can be determined to be static content, and otherwise the content can be determined to be dynamic content. In some implementations, the difference between video frames is calculated using a sum of absolute differences (SAD) measure to evaluate the similarly between the video frames (e.g., between corresponding portions of the video frames, such as blocks or macroblocks).
	Lu also teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to serialize the internal state at least one of periodically ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the seco000nd predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 7, Beer-Gingold-Lu teaches, wherein the first instructions, when executed by the one or more processors, further cause the one or more processors to:
	skip to a discrete execution of the first software component specified by the keyframe at a time subsequent to serializing the keyframe ([0059], Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device); 
	deserialize the keyframe to set the internal state of the first software component to match the internal state serialized by the keyframe (Beer-Gingold, [0031], compressed video data may first be de-compressed, and then upsizing, colour space conversion and display enhancement may be applied to the video data before displaying the decoded video content; and [0053], The data processing system 90 may be arranged to apply processing flows of tasks to the input data received through data input interface 126. For example, received input video data may be downsized, if necessary, and compressed. Compressed video frames may, for example, be stored in compressed video frame buffers 136 located in the external memory device 132. For compression and decompression, the video codec 106 may use reference buffers 138 located in the external memory 132. The GPU may, for example, be connected to use a shared memory buffer 104 for providing graphics that may be overlaid with the video content. A graphics frame buffer 140 located in the external memory 132 may be connected to receive graphics content. and 
	cause the first software component to execute, starting from the discrete execution ([0059], Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively when using, for example, encoding or decoding according to an MPEG (moving pictures experts group) standard, such as, for example MPEG-1, MPEG-2 or MPEG-4, and the second controller unit may be arranged to select the next frame to send to the task processing device).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 12, Beer-Gingold teaches, wherein the interface further comprises:
	a second output interface that serializes a first internal state of the first component as a first keyframe and outputs the first keyframe ([0059], A scheduling of frames, i.e. deciding which frame to assign next to the task scheduling device of a data processing system, may be performed by a second controller unit, such as a microcontroller or RISC processor. Flow parameters may be adjusted on an inter-frame basis. For example, groups of frames or groups of pictures may not be encoded and decoded consecutively; and [0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A , wherein the first internal state comprises at least one of a non-deterministic variable value, a counter value, output context ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run), or an internal variable value that is based at least in part on a previous execution of the first component; and 
	a third input interface that receives a second keyframe, deserializes the second keyframe into a second internal state, and causes an internal state of the first component to be set to the second internal state ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run).

	Beer-Gingold does not specifically mention a keyframe; however, it would have been obvious to one of ordinary skill before the effective date of the claimed invention to include this step because Beer-Gingold teaches compression/decompression of I frames ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) which in can be interchangeable with keyframes as shown in the Lu reference ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the second predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 15, Beer-Gingold teaches, further comprising saving, in a log file, at least one of: 
	sensor data provided as input to the input interface ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor); 
	the sequence of events, wherein saving the sequence of events comprises monitoring behavior at the first software component relative to one or more events at another software component ([0029], A task register 14 arranged to store a plurality of tasks may be, for example, any register, buffer or other memory device arranged to store, e.g., task data, task identifiers and/or task descriptors. New tasks may be added dynamically to the task register; [0030], The task scheduling device 12 may comprise a task register 14 arranged to store the plurality of tasks, each of the plurality of tasks being associated with the one or more processing flow. The task scheduler controller unit 24 may be arranged to assign the one or more of the plurality of tasks according to a corresponding one of the one or more processing flows; [0039], Each task having an entry in the input queue of the task scheduler controller unit 24 may have assigned a priority  the events comprising at least one of receiving a message, publishing the first message, providing input to the input interface, a start of the execution, a completion of the execution, or receiving the output ([0039], an arbitrating unit 28 arranged to receive the task status events and to insert the task status events into the input queue. The arbitrating unit 28 or arbiter may be connected, e.g., via control channels between the processing units 16, 18, 20 and the arbitrating unit 28, to receive at least the task status events generated by the processing units 16, 18, 20); 
	data provided as input to the input interface ([0003], Data processing systems, for example in mobile devices, …being part of an automotive apparatus, such as a vehicle etc.; [0028], Receiving a task may, for example, refer to receiving a task descriptor for the particular task. A task descriptor may, for example, be a set of information comprising addresses of or pointers to a task identifier, task data and associated input and output buffers; and [0052], For receiving input video data, the data processing device 90 may, for example, comprise an input data interface 126, such as a camera sensor interface, connectable to a camera sensor); 
	data received as output from an output interface associated with the first software component ([0032], The task status event may be signaled to the task scheduling device 12; and [0034], The task scheduler controller unit 24 of the task scheduling device 12 may, for example, or 
	a keyframe generated by the first software component and output via the output interface ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run; and [0061], Intra-page level scheduling and processing may be applied to pages 148 of a frame and may be performed by dedicated acceleration engines or other processing units of the data processing system).
	Beer-Gingold does not specifically mention a keyframe; however, it would have been obvious to one of ordinary skill before the effective date of the claimed invention to include this step because Beer-Gingold teaches compression/decompression of I frames ([0060], Intra-frame level scheduling performed by a task scheduling device may then be applied, for example, to single video or image frames 146, which may be divided into blocks or pages for further processing. A page may be a portion of the video frame processed by one task run) which in can be interchangeable with keyframes as shown in the Lu reference ([0031], the second predictive coding structure can be a coding structure that uses multiple key frames (e.g., I frames or IDR frames that are encoded on a periodic basis; and [0060], when the type of the video content is dynamic content, the dynamic content is encoded and transmitted according to a second predictive coding structure. For example, the second predictive coding structure permits at least some of the predicted video frames of the dynamic content to be reference frames and/or uses multiple key frames (e.g., encoded and transmitted on a periodic basis).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199